DETAILED ACTION
Status of the Claims
The present application is a U.S. National Stage Application filed under 35 U.S.C. §371, on 12/26/2019, of International Application No. PCT/JP2017/024076, filed on 6/30/2017.  This is the first Office Action on the merits.
Examiner acknowledges that Applicant filed a preliminary amendment with its U.S.
National Stage Application on 12/26/2019.  In said preliminary amendment, Applicant
has cancelled Claim 20, amended Claims 1-9, 16, 18 & 19, and presented Claims 10-15, 17 & 21 as originally filed.  Accordingly, Claims 1-19 & 21 are currently pending and addressed herein.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/26/2019 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered herewith by the Examiner.

Drawing Objections
The drawings are objected to because of the following informalities:  
Regarding FIG. 11, Applicant’s disclosure indicates “A dark color portion in the drawing indicates a high danger degree area H, and a light color portion indicates a middle danger degree area M.”  (Applicant’s Specification, para [0051]).  In this vein, FIG. 11 appears to depict the opposite (i.e., “M” is referencing a darker shading and “H” is referencing a lighter shading).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification Objections
Title
The title of the invention is not descriptive.  Here, simply “Landing Apparatus, Landing Control Method, and Landing Control Program” falls short of revealing any distinguishable aspects of Applicant’s invention.  A new title is required that is clearly indicative of the invention to which the claims are directed (e.g., apparatus, method, and medium for controlling a parachute to safely land an unmanned aircraft while avoiding dangerous objects, etc.)


Specification Body
The disclosure is objected to because of the following informalities:
As per paragraph [0003], Examiner suggests that Applicant substitute “International Publication No. WO2016/098146” for “PTL 1”, delete the “Citation List” and “Patent Literature” headings, and delete para [0006] for clarity.   
As per paragraph [0004], Examiner suggests that Applicant substitute “Japanese Unexamined Patent Application Publication No. 2016-88111” for “PTL 2”, delete the “Citation List” and “Patent Literature” headings, and delete para [0006] for clarity.
As per paragraph [0005], Examiner suggests that Applicant substitute “Japanese Unexamined Patent Application Publication No. H08-156893” for “PTL 3”, delete the “Citation List” and “Patent Literature” headings, and delete para [0006] for clarity.
As per paragraph [0026], “control wires L_113L and R_113R”, with underscoring and extra letters, may cause confusion.  Examiner suggests that Applicant simply reference “left control wire 113L” and “right control wire 113R” for clarity and consistency.
As per paragraph [0028], similar to above, Examiner suggests that Applicant simply reference “left control wire 113L” and “right control wire 113R” for clarity and consistency.
As per paragraph [0031], similar to above, Examiner suggests that Applicant simply reference “left control wire 113L” and “right control wire 113R” for clarity and consistency.  Similarly, “wire reel L_123L”, “wire guide L_122L”, “wire guide position adjuster L_124L”, “wire reel R_123R”, “wire guide R_122R”, “wire guide position adjuster R_124R” with underscoring and extra letters, may cause confusion.  Examiner suggests that Applicant simply reference “left wire reel 123L”, “left wire guide 122L”, “left wire guide position adjuster 124L”, 
As per paragraph [0032], Applicant appears to reference “FIG. 5” in lieu of FIG. 6.  
As per paragraph [0037], Examiner suggests “descent landing control device 131” in numerous instances for consistency.  
As per paragraph [0042], similar to above, Examiner suggests that Applicant simply reference “left control wire 113L” and “right control wire 113R” for clarity and consistency.
As per paragraph [0057], Examiner questions whether the second instance of “FIG. 12” should reference “FIG. 13” in lieu of FIG. 12.
As per paragraph [0061], Examiner questions whether Applicant intended to reference “FIG. 15” in lieu of FIG. 14.
As per paragraph [0063], Applicant appears to reference “FIG. 17” in lieu of FIG. 16.
Examiner Note:  Applicant’s specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  In view of the numerous edits above, Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate corrections are required.


Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (See MPEP 2181A, “device for”); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (i.e., “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) “dangerous object position detecting device”, “movement target position calculating device”, and “parachute control device” in Claim 1, (b) “falling detecting device” and “parachute deploying device” in Claim 2, (c) “movement target position calculating device” in Claim 3 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In this vein, Examiner notes the following regarding:
“dangerous object position detecting device” (para [0027], i.e., “camera 140” & para [0063], “distance measurement sensor 160”, e.g., LIDAR, radar, ultrasonic distance measurement sensor)
“movement target position calculating device” (see 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections herein)
“parachute control device” (see FIG. 5 & para [0031], i.e., wire control device 121, left wire reel 123L, left wire guide 122L, left wire guide position adjuster 124L, right wire reel 123R, right wire guide 122R, and right wire guide position adjuster 124R)
“falling detecting device” (see 35 U.S.C. 112(b) and 35 U.S.C. 112(a) herein)
“parachute deploying device” (see 35 U.S.C. 112(b) and 35 U.S.C. 112(a) herein)
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1, 3-7, 10, 12, 14, 18 & 21 are objected to because of the following informalities:
Regarding Claims 1, 3, & 12, Examiner suggests “based on [[a]] the position of the dangerous object” for proper antecedence.   
Regarding Claim 4, Examiner suggests “and wherein the parachute control device includes:” for clarity. 
Regarding Claim 5 & 14, Examiner suggests “[[a]] the feeding amount and [[a]] the feeding position” for proper antecedence.  
Regarding Claim 6, Examiner suggests “wherein the parachute control device:” for clarity.  
Regarding Claims 7 & 18, Examiner suggests “[[a]] the movement target position” for proper antecedence. 
Regarding Claims 10 & 21, Examiner suggests “the movement target position based on the position…” in the calculating step for clarity and proper antecedence. 
Appropriate correction is required.


Claim Rejections - 35 U.S.C. 112(a)

The following is a quotation of 35 U.S.C. §112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. §112(a) as failing to comply with the
written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claim 1, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails
to disclose any actual structure for its recited “movement target position calculating device”.  At best, Applicant references a “movement target place calculating device 2” as a box (see FIG. 1 & FIG. 2) and describes its functions (e.g., Applicant’s Specification, para [0016]).  Alternatively, Applicant references a “system control device 130” that “calculates, on a real-time basis, a movement target place” (Applicant’s Specification, para [0028]).  However, this “system control device 130” is not recited in Claim 1 and it is unclear whether its calculation is “based on a position of the dangerous object detected by the dangerous object position detecting device” as recited in Claim 1 (i.e., entire claimed function).  While the written description portion of 35 U.S.C. §112(a) does not require a detailed disclosure of subject matter that is well known and/or conventional in the art, the written description portion of 35 U.S.C. §112(a) does require a description of the claimed invention in sufficient detail such that one of ordinary skill in the art can reasonably conclude that Applicant had possession of the claimed invention.  In this vein, in view of Applicant’s disclosure, (e.g., cites herein) and absent the description of any actual structure for its “movement target position calculating device”, one of skill in the art does not know what actual structure(s) and/or well known or conventional structure(s) (e.g., what particular hardware alone, what particular software alone, what particular hardware and/or software combinations, etc.) that Applicant contemplated, at the time of filing the subject application, to realize the entire recited function(s).  Accordingly, Claim 1 fails to meet the written description requirement.
As per Claim 2, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails
to disclose any actual structures for its recited “falling detection device” and “parachute deploying device”.  Here, Applicant references the “falling detecting device” as a box (see FIG. 2, ref. “4” & FIGS. 4 & 16, ref. “150” & FIG. 17, ref. “450”) and describes its functions (e.g., Applicant’s Specification, paras [0019], [0025], [0029], [0040], etc.).  While it appears that the “falling detecting device” may utilize an output from a “3-axis accelerometer 151” (Applicant’s Specification, para [0029], para [0040]) or the calculations of an “image gyro calculating device 432” (Applicant’s Specification, para [0067]) these appear to be disclosed as separate components (see FIGS. 4, 16 & 17).  Next, Applicant references the “parachute deploying device” as a box (see FIG. 2, ref. “5” & FIGS. 4 & 16, ref. “110” & FIG. 17, ref. “410”) and describes its functions (e.g., Applicant’s Specification, paras [0021], [0029], [0040], [0067], etc.).  
While the written description portion of 35 U.S.C. §112(a) does not require a detailed disclosure of subject matter that is well known and/or conventional in the art, the written description portion of 35 U.S.C. §112(a) does require a description of the claimed invention in sufficient detail such that one of ordinary skill in the art can reasonably conclude that Applicant had possession of the claimed invention.  In this vein, in view of Applicant’s disclosure, (e.g., cites herein) and absent the description of any actual structures for its “falling detection device” does not know what actual structure(s) and/or well known or conventional structure(s) (e.g., what particular hardware alone, what particular software alone, what particular hardware and/or software combinations, etc.) that Applicant contemplated, at the time of filing the subject application, to realize the entire recited function(s).  Accordingly, Claim 2 fails to meet the written description requirement.
As per Claim 3, in line with Claim 1, Applicant fails to disclose any actual structure for its recited “movement target position calculating device”.  In this vein, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose any actual structure that corresponds to the further recited functionality.  Accordingly, Claim 3 fails to meet the written description requirement.
As per Claim 4, said Claim is rejected by virtue of its dependency.
As per Claim 5, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose any actual structure for its recited “parachute control device” that corresponds to the further recited functionality.  Accordingly, Claim 5 fails to meet the written description requirement.
As per Claim 6, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose any actual structure for its recited “parachute control device” that corresponds to the further recited functionality.  Accordingly, Claim 6 fails to meet the written description requirement.
As per Claim 7, in line with Claim 1, Applicant fails to disclose any actual structure for its recited “movement target position calculating device”.  In this vein, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose any actual structure that corresponds to the 
As per Claims 8 & 9, said Claims are rejected by virtue of their dependency.

Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 & 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim is rejected as follows:
Initially, Applicant’s first limitation recites the phrase “which performs landing by using a parachute”.  Here, Examiner questions whether such context is required for the “detecting” to occur (e.g., a position of a dangerous object is not detected until the unmanned aircraft is actually landing using a parachute).  Stated differently, the phrase appears tangential to the recited “detecting” functionality and causes ambiguity.  
Next, Applicant’s second limitation recites the phrase “for use when the unmanned aircraft moves while avoiding the dangerous object”.  Here, it is unclear whether Applicant seeks to positively require any movement of the unmanned aircraft while avoiding the dangerous object.  Stated differently, the dangerous object may be detected at a position that does not require any avoiding movement.  Accordingly, such phrase is intended use and of questionable weight.
Next, Applicant’s third limitation recites the phrase “in such a way”.  Similar to exemplary language, no particular “way” is recited by the claim.  Accordingly, one is left to guess what “in such a way” covers and “in such a way” does not cover, which renders the claim indefinite.
Lastly, as indicated herein, “movement target position calculating device” invokes 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  At best, Applicant references a “movement target place calculating device 2” as a box (see FIG. 1 & FIG. 2) and describes its functions (e.g., Applicant’s Specification, para [0016]).  Accordingly, one is left to guess, what structure Applicant’s “movement target position calculating device” actually comprises.    
Therefore, Claim 1 is further indefinite for this reason. Applicant may:
(a)     Amend each claim such that “movement target position calculating device” is no longer interpreted as a limitation under 35 U.S.C. 112(f); 
(b)     Amend the written description of the specification such that it expressly recites what structure(s) perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links structure disclosed therein to the function(s) recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s) and clearly links them to the 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure(s) for performing the claimed function(s) and clearly links or associates the structure(s) to the claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what corresponding structure(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  
As per Claim 2, said Claim is rejected as follows:
Initially, as indicated herein, “falling detecting device” invokes 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  At best, Applicant references a “falling detecting device” as a box (see FIG. 2, ref. “4” & FIGS. 4 & 16, ref. “150” & FIG. 17, ref. “450”) and describes its functions (e.g., Applicant’s Specification, paras [0019], [0025], [0029], [0040], etc.).  Accordingly, one is left to guess what structure Applicant’s “falling detecting device” actually comprises.  Applicant may address this issue in a manner as discussed in Claim 1 above.  
Next, as indicated herein, “parachute deploying device” invokes 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  At best, Applicant references a “parachute deploying device” as a box (see FIG. 2, ref. “5” & FIGS. 4 & 16, ref. “110” & FIG. 17, ref. “410”) and describes its functions (e.g., Applicant’s Specification, paras [0021], [0029], [0040], [0067], etc.).  Accordingly, one is left to guess what structure Applicant’s “parachute deploying device” actually comprises.  Applicant may address this issue in a manner as discussed in Claim 1 above.
As per Claim 3, in line with Claim 1, “movement target position calculating device” invokes 35 U.S.C. §112(f).  However, Claim 3 adds functionality including “generates a grid associated with a lower coordinate and a side coordinate of the unmanned aircraft, and sets a degree of danger based on a position of the dangerous object with respect to each point of the grid”.  Here, confusingly, such aspects appear to instead be associated with a “descent landing control device 131” (e.g., FIG. 9 & Applicant’s Specification, para. [0063]).  Accordingly, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  Clarification is required. 
As per Claim 4, Examiner questions whether (a) “a reel for controlling a feeding amount of each of the at least one pair of control wires” could be interpreted as only one reel, and/or (b) “a wire guide for controlling a feeding position of each of the at least one pair of control wires” could be interpreted as only one wire guide.  In view of Applicant’s disclosure, while “two or three pairs” or “another number” are contemplated (i.e., “at least one pair of control wires”), Applicant discloses each control wire as associated with it respective reel and wire guide. (see Applicant’s Specification, FIG. 5 & para [0049], i.e., left control wire 113L associated with left wire reel 123L and left wire guide 122L & right control wire 113R associated with right wire 
As per Claim 5, in line with Claim 1, “parachute control device” invokes 35 U.S.C. 112(f).  However, although Claim 4 (i.e., upon which Claim 5 depends) introduces some structure (i.e., a reel, a wire guide), Claim 5 adds functionality including “configures a parachute control model for predicting a behavior of the parachute, when the parachute is controlled, based on a relationship between a feeding amount and a feeding position of each of the at least one pair of control wires, and an actual behavior of the parachute”.  Here, confusingly, such aspects appear to instead be associated with the “descent landing control device” (Applicant’s Specification, para [0033] & para [0037]).  Accordingly, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  Clarification is required.
As per Claim 6, said Claim is rejected as follows:
Initially, in line with Claim 1, “parachute control device” invokes 35 U.S.C. 112(f).  However, although Claim 4 (i.e., upon which Claim 6 depends) introduces structure (i.e., a reel, a wire guide), Claim 6 adds functionality including “generates a control parameter space in which a turn rate and a descent rate of the parachute are set as dimensions, calculates a control danger degree associated with the degree of danger with respect to each point in the control parameter space, and selects control associated with a point, in the control parameter space, having a low value as the control danger degree, based on the parachute control model”.  Here, confusingly, such aspects appear to instead be associated with “action control processing 313” which appears to be associated with the descent landing control device” (Applicant’s Specification, paras [0056]-[0059], FIG. 8 & para [0045]).  Accordingly, Applicant’s disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  Clarification is required.
Next, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (Applicant’s Specification, para [0058], i.e., defined using relative terminology).  Accordingly, one is left to guess what a “low” value does and does not comprise.
As per Claim 7, said Claim is rejected as follows:
Initially, in line with Claim 1, “movement target position calculating device” invokes 35 U.S.C. §112(f).  However, Claim 7 adds functionality including “sets the grid having the degree of danger being low, as a movement target position”.  Here, confusingly, as best understood by Examiner, such aspects appear to instead be associated with a “descent landing control device 131” (e.g., FIG. 9 & Applicant’s Specification, para. [0063]).  Accordingly, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function.  Clarification is required. 
Next, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, one is left to guess what a “low” does and does not comprise.
As per Claims 8-9, said Claims are rejected by virtue of their dependency.  
As per Claim 10, said Claim is rejected as follows:
Initially, Applicant’s first limitation recites the phrase “which performs landing by using a parachute”.  Here, Examiner questions whether such context is required for the “detecting” to occur (e.g., a position of a dangerous object is not detected until the unmanned aircraft is actually landing using a parachute).  Stated differently, the phrase appears tangential to the recited “detecting” functionality and causes ambiguity.  
Next, Applicant’s second limitation recites the phrase “for use when the unmanned aircraft moves while avoiding the dangerous object”.  Here, it is unclear whether Applicant seeks to positively require any movement of the unmanned aircraft while avoiding the dangerous object.  Stated differently, the dangerous object may be detected at a position that does not require any avoiding movement.  Accordingly, such phrase is intended use and of questionable weight.
Next, Applicant’s third limitation recites the phrase “in such a way”.  Similar to exemplary language, no particular “way” is recited by the claim.  Accordingly, one is left to guess what “in such a way” covers and “in such a way” does not cover, which renders the claim indefinite.
As per Claims 11-15, said Claims are rejected by virtue of their dependency.
As per Claim 16, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (Applicant’s Specification, para [0058], i.e., defined using relative terminology).  Accordingly, one is left to guess what a “low” value does and does not comprise.
As per Claim 17, said Claim is rejected by virtue of its dependency.
As per Claim 18, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, one is left to guess what a “low” does and does not comprise.
As per Claim 19, said Claim is rejected by virtue of its dependency.
As per Claim 21, Examiner points Applicant to Claim 10 above regarding said substantially similar issues.  Further, said Claim is directed to a manufacture (i.e., program recording medium).  Accordingly, Applicant’s use of “a step of” causes ambiguity.  Clarification is required (See Applicant’s Specification, para [0070], e.g., A non-transitory program recording medium having a landing control program recorded thereon, the landing control program causing a computer to execute processing comprising: 


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-11, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0106986 to Sweeny et al. (hereinafter Sweeny ‘986).
As per Claim 1, Sweeny ‘986 teaches [a] landing apparatus (FIG. 1A) as follows:
First, Sweeny ‘986 teaches a dangerous object position detecting device for detecting a position of a dangerous object around an unmanned aircraft which performs landing by using a parachute; (para [0053], “video system 165…includes a video camera installed on a downward facing gimbal for providing a video of the landing area to land the drone 100” & para [0036], “landing a UAV, such as a drone, using a parachute” & para [0055], “integrated sensors, e.g., video feed…that facilitates in avoiding obstacles…video system 165 to monitor the environment around the drone 100 and facilitate in landing the drone at the safest available location in the event of the failure of the drone 100” & para [0038], “integrated sensor system (e.g., visual…) that facilitates autonomous decision making for avoiding obstacles”) 
Next, Sweeny ‘986 teaches a movement target position calculating device for calculating a movement target position for use when the unmanned aircraft moves while avoiding the dangerous object, based on a position of the dangerous object detected by the dangerous object position detecting device; (para [0069], “PDS uses [sensors] for situation awareness purposes to first identify all clear landing areas within the drone’s current projected glide path…landing 
Lastly, Sweeny ‘986 teaches a parachute control device for controlling the parachute in such a way that the unmanned aircraft moves to the movement target position (para [0055], “parachute controller 175 can steer the parachute 125 automatically [for] landing the drone at the safest available location or a specified location” & para [0038], “PDS can also facilitate steering  the deployed parachute” & para [0069], “PDS 190 then steers the drone 100…toward the desired landing spot”). 
As per Claim 2, Sweeny ‘986 teaches the landing apparatus of Claim 1 above.  
Further, Sweeny ‘986 teaches a falling detecting device for detecting falling of the unmanned aircraft; (para [0045], “error detection circuit 120 configured to detect errors in operation of the drone 100 and generate a trigger event in response to the error detection…types of errors include…sudden drop…error detection circuit 120 can use one or more sensors on board the drone 100 or in the PDS to determine an error” & para [0036], “based on [] data obtained from an accelerometer” & para [0063]);
Next, Sweeny ‘986 teaches a parachute deploying device for deploying a parachute, when the falling detecting device detects falling of the unmanned aircraft (para [0047], “parachute deployment mechanism 130 configured to release/deploy the parachute 125, e.g., in 
As per Claim 8, Sweeny ‘986 teaches the landing apparatus of Claim 1 above.  
Further, Sweeny ‘986 teaches wherein the dangerous object position detecting device is a camera. (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).
As per Claim 9, Sweeny ‘986 teaches the landing apparatus of Claim 1 above.  
Further, Sweeny ‘986 teaches wherein the dangerous object position detecting device is a distance measurement sensor. (para [0055], “integrated sensors, e.g., …sonar, radar, LIDAR…sonic…that facilitates in avoiding obstacles”)
As per Claim 10, Sweeny ‘986 teaches [a] landing control method comprising: detecting a position of a dangerous object around an unmanned aircraft which performs landing by using a parachute; calculating a movement target position for use when the unmanned aircraft moves while avoiding the dangerous object, based on a position of the dangerous object; and controlling the parachute in such a way that the unmanned aircraft moves to the movement target position.  (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).
As per Claim 11, Sweeny ‘986 teaches the landing control method of Claim 10 above.
Further, Sweeny ‘986 teaches detecting falling of the unmanned aircraft; and deploying a parachute, when falling of the unmanned aircraft is detected.   (Here, Examiner points Applicant to the citations in Claim 2 above regarding said substantially similar recitations).   
As per Claim 19, Sweeny ‘986 teaches the landing control method of Claim 10 above.
Further, Sweeny ‘986 teaches performing position detection of the dangerous object, based on captured data (para [0053], “video system 165…includes a video camera…providing a video of the landing area to land the drone 100” & para [0055], “integrated sensors, e.g., video feed, sonar, radar, LIDAR…that facilitates in avoiding obstacles…video system 165 to monitor the environment around the drone 100” & para [0038], “integrated sensor system (e.g., visual, LIDAR, radar, laser, sonar) that facilitates autonomous decision making for avoiding obstacles”)
As per Claim 21, Sweeny ‘986 teaches [a] program recording medium having a landing control program recorded thereon (para [0267]-[0268]), the landing control program comprising: a step of detecting a position of a dangerous object around an unmanned aircraft which performs landing by using a parachute; a step of calculating a movement target position for use when the unmanned aircraft moves while avoiding the dangerous object, based on a position of the dangerous object; and a step of controlling the parachute in such a way that the unmanned aircraft moves to the movement target position. (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny ‘986 in view of U.S. Patent Application Publication No. 2018/0281191 to Sinyavskiy et al. (hereinafter Sinyavskiy ‘191) and U.S. Patent Application Publication No. 2016/0070265 to Liu et al. (hereinafter Liu ‘265).  
As per Claim 3, Sweeny ‘986 teaches the landing apparatus of Claim 1 above. 
However, Sweeny ‘986 does not explicitly disclose wherein the movement target position calculating device generates a grid [], and sets a degree of danger based on a position of the dangerous object with respect to each point of the grid.  Regardless, Sinyavskiy ‘191 discloses “robot” generation of “a cost map associated with an environment” [Abstract & para [0058], i.e. robot including “drones”].  Here, “the cost map can be a two-, three-, four- or more dimensional data structure wherein portions of the cost map correlate to locations [] in an environment.” (para [0098], e.g., in a 2D map “each pixel can correlate…to a physical location…”, in a 3D map, “each voxel can correlate…to a physical location in the environment in which robot 200 navigates”, i.e., a grid & para [0100], “cost map…as an image”).  In particular, “a value can be associated with one or more [pixels/voxels] of the cost map….For example, the cost map can comprise binary values, where one value can be indicative…of areas to which it is desirable for a robot 200 to travel, and another [value] indicative…of places where it is not desirable for robot 200 to travel.  As another example, the cost map may have magnitude of the value can be indicative…of how desirable and/or undesirable it is for robot 200 to travel to the [pixel/voxel].” (para [0099]).  More specifically, in such aspects, the robot 200 may be configured “to minimize the value of the [pixels/voxels] it touches [while traveling a path portion]” where “[pixels/voxels] in indicator 504 [i.e., a desirable travel path portion] can have lower values, and/or negative values, to indicate a preference to robot 200 to go to those locations” and “[pixels/voxels] of indicators 506A-506C [i.e., obstacles] can have higher values to indicate preferences for robot 200 not to go to those locations” such that “the robot 200 [] tries to go to locations associated with more desirable [pixels/voxels] in the cost map” (para [0102], i.e. pixels/voxels with relatively lower and/or negative values).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include wherein the movement target position calculating device generates a grid [], and sets a degree of danger based on a position of the dangerous object with respect to each point of the grid.  Sweeny’s ‘986 “PDS” uses situational awareness to identify “safe” landing areas, within its drone’s glide path, based on obstructions (Sweeny ‘986, para [0069]).  In this vein, Sinyavskiy ‘191 discloses its “cost map” as a known way to configure a robot/drone to not go to specific locations in an environment (see Sinyavskiy ‘191, para [0101], i.e., not crash into obstacles).  Incorporating Sinyavskiy’s ‘191 “cost map” approach into the PDS of Sweeny ‘986 leads to expected results (i.e., obstacles/obstructions avoidable based on undesired values in the cost map ).  Sinyavskiy ‘191 explicitly suggests its approach for a robot/drone to “navigate a space [], avoid obstacles, [] and [] go to a destination” (para [0064]).
Further, Sweeny ‘986 does not explicitly disclose [the grid as] associated with a lower coordinate and a side coordinate of the unmanned aircraft.  Regardless, Regardless, Liu ‘265 underneath, on the side(s) of…the UAV” (para [0076] & para [0100], “two [] or more cameras…each [] located on a different portion of the UAV”).  In this vein, the environmental maps, generated from such sensor data, may “depict[] spatial coordinates of environmental locations and objects, as a point cloud, topographical map, 2D grid map, 2.5D grid map, or 3D grid map” (para [0091]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include [the grid as] associated with a lower coordinate and a side coordinate of the unmanned aircraft.  Here, Liu ‘265 discloses the use of sensors (e.g., cameras), mounted 
As per Claim 7, Sweeny ‘986 as modified teaches the landing apparatus of Claim 3 above.  However, Sweeny ‘986 does not explicitly disclose wherein the movement target position calculating device sets the grid having the degree of danger being low, as a movement target position.  Regardless, in line with Claim 3, Sinyavskiy’s ‘191 robot 200 may be configured “to minimize the value of the [pixels/voxels] it touches [while traveling a path portion]” where “[pixels/voxels] in indicator 504 [i.e., a desirable travel path portion] can have lower values, and/or negative values, to indicate a preference to robot 200 to go to those locations” such that “the robot 200 [] tries to go to locations associated with more desirable [pixels/voxels] in the cost map” (para [0102], i.e. pixels/voxels with relatively lower and/or negative values set for travel & para [0138] and FIG. 8E, e.g., “non-colliding path between point 830C and point 830A is the curve path illustrated by path 836C, which goes around obstacle 822” & paras [0119] & [0122], i.e., implement control characteristics that “avoid collisions”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include wherein the movement target position calculating device sets the grid having the degree of danger being low, as a movement target position.  Here, Sinyavskiy ‘191 acknowledges that a “path portion [] can be influenced by the presence of environmental conditions, such as objects and/or obstacles” and explicitly suggests it as “desirable for robot 200 to avoid such objects and/or obstacles as robot 200 travels in order to avoid collisions” (para [0072]) while “navigat[ing] to a particular destination” (para [0064]).  Sinyavskiy ‘191 discloses its “cost map”, including low and/or negative values, as a known way to configure a robot/drone to not go to specific locations in an environment (see Sinyavskiy ‘191, para [0101], i.e., not crash into obstacles).  One is expected to use known tools according to their known abilities.      
As per Claim 12, Sweeny ‘986 teaches the landing control method of Claim 11 above.
However, Sweeny ‘986 does not explicitly disclose generating a grid associated with a lower coordinate and a side coordinate of the unmanned aircraft, and setting a degree of danger based on a position of the dangerous object with respect to each point of the grid.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations). 
As per Claim 18, Sweeny ‘986 as modified teaches the landing control method of Claim 12 above.  However, Sweeny ‘986 does not explicitly disclose setting the grid having the degree of danger being low, as a movement target position.  (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny ‘986, in view of Sinyavskiy ‘191 and Liu ‘265, as applied herein, and further in view of U.S. Patent Application Publication No. 2002/0070315 to Hilliard et al (hereinafter Hilliard ‘315).  
As per Claim 4, Sweeny ‘986 as modified teaches the landing apparatus of Claim 3 above. 
	Further, Sweeny ‘986 teaches at least one pair of control wires for connecting the parachute and the parachute control device (para [0056], “parachute 125 [steered] using a set of servos or actuators, guided by a secondary auto pilot system linked to the PDS…that lengthen and/or shorten control cables modifying the shape of the parachute 125 so as to effect pitch/roll/yaw control” & para [0069], “PDS 190 then steers the drone 100 by manipulating the control lines to the parachute 125”)
However, Sweeny ‘986 does not explicitly disclose wherein the parachute control device includes[:] a reel for controlling a feeding amount of each of the at least one pair of control wires.  Regardless, Hilliard ‘315 teaches a “parachute recovery system” that includes “a payload [12], a parachute or parasail [14] and a guidance control electronics and servo system [16]” where the “parachute [14]…is connected by a plurality of control lines [18, 20, 22, 24, 26, 28] to the guidance control electronics and servo system [16], which is attached to the payload [12]…an unmanned air vehicle”. (para [0012] & FIG. 1).  In particular, “the servo system [16] adjusts the length of each of the plurality of control lines [18, 20, 22, 24, 26, 28]…for controlling the parachute [14]” (para [0013] & para [0014], “a plurality of servos each servo of which adjust the length of one of the control lines”).  More specifically, the “plurality of servo motors each have a shaft and a capstan/spool attaches to the shaft”. (para [0032], emphasis added)  For wherein the parachute control device includes[:] a reel for controlling a feeding amount of each of the at least one pair of control wires.  The use of a capstan/spool to adjust the length of a parachute control line is known.  Incorporating such known structures onto each of Sweeny’s ‘986 servos leads to expected results (i.e., feeding amounts/lengths respectively adjusted by windings of each respective servo motor).  One is expected to use known tools according to their known abilities.     
Next, Sweeny ‘986 does not explicitly disclose a wire guide for controlling a feeding position of each of the at least one pair of control wires.  Regardless, Hilliard ‘315 teaches that its “guidance control electronics and servo system 16” includes an “upper surface” (para [0028] & FIGS. 1-2).  In particular, Hilliard ‘315 discloses “control lines 18 and 24 respectively pass through openings 62 and 64 within the upper surface 39” (para [0033] & FIG. 2).  Similarly, in view of FIG. 3, each control line passes through a respective opening defined within the upper surface 39. (See FIG. 3).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include a wire guide for controlling a feeding position of each of the at least one pair of control wires.  The use of respective openings defined in an upper surface of a servo system to control the feeding positions of respective control lines is known.  Incorporating such a known structure 
As per Claim 13, Sweeny ‘986 as modified teaches the landing control method of Claim 12 above.
Further, Sweeny ‘986 teaches providing at least one pair of control wires for connecting the unmanned aircraft and the parachute; (Here, Examiner points Applicant to the citations in Claim 4 above regarding said substantially similar recitations).
However, Sweeny ‘986 does not explicitly disclose controlling a feeding amount of each of the at least one pair of control wires from the unmanned aircraft; and controlling a feeding position of each of the at least one pair of control wires from the unmanned aircraft.  (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said substantially similar recitations). 

Claims 5, 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny ‘986, in view of Sinyavskiy ‘191,  Liu ‘265, and Hilliard ‘315, as applied herein, and further in view of U.S. Patent Application Publication No. 2016/0266582 to Carter et al (hereinafter Carter ‘582).
  As per Claim 5, Sweeny ‘986 as modified teaches the landing apparatus of Claim 4 above.  However, Sweeny ‘986 does not explicitly disclose wherein the parachute control device configures a parachute control model for predicting a behavior of the parachute, when the parachute is controlled, based on a relationship between a feeding amount and a feeding position of each of the at least one pair of control wires, and an actual behavior of the parachute.  Regardless, Carter ‘582 discloses a “guidance, navigation, and control (GNC) wherein the parachute control device configures a parachute control model for predicting a behavior of the parachute, when the parachute is controlled, based on a relationship between a feeding amount and a feeding position of each of the at least one pair of control wires, and an actual behavior of the parachute.  Here, supplementing Sweeny’s PDS with Carter’s ‘582 control model leads to predictable results (e.g.,  parachute controlled, i.e., based on feeding amounts and feeding positions of its control wires, and based on the control model toward a safest available landing spot).  One would have done so to avoid “landing location errors” (Carter ‘582, para [0007]).     
 
 As per Claim 6, Sweeny ‘986 as modified teaches the landing apparatus of Claim 5 above.
However, Sweeny ‘986 does not explicitly disclose wherein the parachute control device[:] generates a control parameter space [], calculates a control danger degree associated with the degree of danger with respect to each point in the control parameter space, and selects control associated with a point, in the control parameter space, having a low value as the control danger degree [].  Regardless, Sinyavskiy ‘191 acknowledges that “trajectories can be divided into a series of actuator commands” issued over time segments for “controlling the movement of robot 200” (para [0119]).  In this vein, Sinyavskiy ‘191 discloses that “[f]or each segment, a control characteristic can be calculated” and that “control characteristics can recognize obstacles and/or objects in the environment and only include those that avoid collisions” (para [0121]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include wherein the parachute control device[:] generates a control parameter space [], calculates a control danger degree associated with the degree of danger with respect to each point in the control parameter space, and selects control associated with a point, in the control parameter space, having a low value as the control danger degree [].  In line with Claim 3 above, a robot/UAV can similarly generate and utilize a “cost map” based on “control parameters” (i.e., a control parameter space) with predictable results (e.g., pixels/voxels corresponding to a desired control parameter(s) can be associated with low and/or negative values, pixels/voxels corresponding to an undesired control parameter(s) can be associated with high values, point(s) corresponding to control parameters that minimize the value of pixels/voxels touched while traveling a path portion can be selected, etc.).  Sinyavskiy ‘191 evidences a “cost map” as a 
Further, Sweeny ‘986 does not explicitly disclose in which a turn rate and a descent rate of the parachute are set as dimensions or [selects control] based on the parachute control model.  Regardless, Carter ‘582 discloses that its model is based on control parameters that include not only a “turn rate” but also a “descent rate” (para [0095] & Tables 1-2).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include in which a turn rate and a descent rate of the parachute are set as dimensions or [selects control] based on the parachute control model.  In line with the previous recitation, “turn rate” and “descent rate” are known parafoil-related parameters that can be substituted as “control parameters” with predictable results.  Further, in line with Claim 5, supplementing Sweeny’s PDS with Carter’s ‘582 control model leads to predictable results.  One would have done so to avoid “landing location errors” (Carter ‘582, para [0007]).
As per Claim 14, Sweeny ‘986 as modified teaches the landing control method of Claim 13 above.  However, Sweeny ‘986 does not explicitly disclose configuring a parachute control model for predicting motion of the parachute when the parachute is controlled, based on a relationship between a feeding amount and a feeding position of each of the at least one pair of control wires, and an actual behavior of the parachute.  (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations). 
As per Claim 15, Sweeny ‘986 as modified teaches the landing control method of Claim 14 above.  However, Sweeny ‘986 does not explicitly disclose adjusting the parachute control model, based on a relationship between control of the parachute actually performed during descent of the parachute, and motion of the parachute associated with control of the parachute.  Regardless, in line with Claim 5, Carter’s ‘582 system repeatedly uses the function C to calculate and issue flight control commands [] to minimize the miss distance” (para [0089] & see para [0088], e.g., predicts/estimates behavior due to unpredictable wind, repeatedly calculates adjustments based on actual behavior during descent).  In this vein, Carter ‘582 discloses that “[i]f airspeed of the aircraft cannot be controlled [a component] is zero in the PDE(1), or the term [] is omitted from the PDE”. (para [0108]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include adjusting the parachute control model, based on a relationship between control of the parachute actually performed during descent of the parachute, and motion of the parachute associated with control of the parachute.  Here, if actual conditions (e.g. parachute dynamics) do not support a model term, that term may be ignored.  Here, Carter ‘582 not only discloses that a term may be omitted from its PDS, Carter ‘582 explicitly suggests that “additional terms may be added” (para [0148].  Adjusting a control model based on its predictive ability would be appreciated in the art.
As per Claim 16, Sweeny ‘986 as modified teaches the landing control method of Claim 14 above.  However, Sweeny ‘986 does not explicitly disclose generating a control parameter space in which a turn rate and a descent rate of the parachute are set as dimensions; calculating a control danger degree associated with the degree of danger with respect to each point in the control parameter space; and selecting control associated with a point, in the control parameter space, having a low value as the control danger degree, based on the parachute control model.  
As per Claim 17, Sweeny ‘986 as modified teaches the landing control method of Claim 16 above.  However, Sweeny ‘986 does not explicitly disclose setting a predetermined offset value to the control danger degree with respect to each point in the control parameter space.  Regardless, in line with Claim 5 above, “the cost map may have different values associated with a [pixel/voxel], wherein the magnitude of the value can be indicative…of how desirable and/or undesirable it is for robot 200 to travel to the [pixel/voxel].” (para [0099], e.g., weighted values).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sweeny ‘986 to include setting a predetermined offset value to the control danger degree with respect to each point in the control parameter space.  Here, substituting one way of adjusting pixel/voxel values (i.e., applying an offset value) for another known way of adjusting pixel/voxel values (e.g., applying a weighted amount) leads to expected results (i.e., magnitude of each pixel/voxel value is increased/decreased to reflect pixel/voxel desirability).  Scaling values would be appreciated in the art.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665